Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment dated 3/11/2021 has been entered.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Boshnick (Reg. No. 44,550) on 4/6/2021.
IN THE CLAIMS OF THE AMENDMENT DATED 3/11/2021:
Claim 1 has been amended and claim 11 has been canceled as follows:
1.    (Currently Amended) 	An image reading device that transports a document stacked on a document stacking table to a document transport path and reads an image formed on the document, the device comprising:
a magnetizer that magnetizes a metal object attached to the document;
a magnetism detector that is disposed on a downstream side of the magnetizer in a document transport direction from the document stacking table toward the document transport path and detects residual magnetism of the metal object;

a magnetic shield disposed between the magnetizer and the magnetism detector in the document transport direction; and
a magnetism guider that extends into the document transport path from the magnetism detector and guides residual magnetism of the metal object toward the magnetism detector.
11. (Canceled)








Allowable Subject Matter
4.	Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 of the 3/11/21 amendment, as modified by the attached examiner’s amendment, is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a magnetism guider that extends into a document transport path from a magnetism detector and guides residual magnetism of a metal object toward the magnetism detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658